Per Curiam
This is an attempt to appeal from a proceedings described by petitioner (pro se) as a “Motion to Vacate Judgment.” Because of the fact that it was filed after term-time, it must be considered a petition for Writ of Error Coram Nobis. State ex.rel. McManamon et al. v. Blackford Circuit Court et al. (1950), 229 Ind. 3, 95 N. E. 2d 556.
*705The appeal is not accompanied by a transcript or an assignment of errors as required by Rule 2-3 of this court and is therefore dismissed for want of jurisdiction.
Note.—Reported in 126 N. E. 2d 5.